Eaton, J.,
concurring.
While I concur fully with the outcome here, I write separately to underscore my concern with the majority’s reliance upon witness testimony before a legislative committee in determining legislative intent. Ante, ¶¶ 19-23. It is, of course, our obligation to construe statutes in a manner that is *174reflective of legislative intent, e.g., Town of Calais v. Cnty. Road Comm’rs, 173 Vt. 620, 621, 795 A.2d 1267, 1268 (2002) (mem.); however, resort to legislative history to ascertain that intent becomes necessary only when a statute is ambiguous, Cavanaugh v. Abbott Labs., 145 Vt. 516, 530, 496 A.2d 154, 163 (1985). I question whether any ambiguity exists concerning this statute, as the constitutional concerns raised by the construction employed by the trial court seem apparent. Since it is also our obligation to construe a statute in a constitutional manner if possible, State v. Colby, 2009 VT 28, ¶ 7, 185 Vt. 464, 972 A.2d 197, I do not believe resort to legislative history is necessary here to conclude that the trial court misconstrued 18 V.S.A. § 7101(16). We are capable of giving this statute proper construction without determining legislative intent and therefore without the need to delve into legislative history.
¶ 35. Further, in determining legislative intent, we have always viewed the testimony of witnesses before a legislative committee to be of very limited value. State v. Madison, 163 Vt. 360, 373, 658 A.2d 536, 545 (1995) (explaining that witness’s comments at committee hearing “are accorded little weight” in determining legislative intent). Such skepticism even extends to the testimony of legislators concerning legislative intent. Trudell v. State, 2013 VT 18, ¶ 27, 193 Vt. 515, 71 A.3d 1235 (“Courts generally give little weight to an individual legislator’s interpretation of the law once enacted because it cannot reflect the thought processes of the entire Legislature.”). The testimony of wowlegislator witnesses regarding proposed legislation seems of even less value in the determination of legislative intent.
¶ 36. Those testifying before legislative committees vary in their subject-matter expertise and in their particular interests concerning any piece of legislation. Yet, the testimony of each of those witnesses becomes part of the legislative history and thus potentially available to the Court in the consideration of legislative intent. We are ill-equipped to separate the wheat from the chaff concerning such testimony, and have no way of knowing the extent to which that testimony played a role, if any, in the adoption of the legislation ultimately enacted.
¶ 37. Undoubtedly, testimony before legislative committees is of great aid at times in helping the Legislature identify areas of concern regarding proposed legislation. When the judiciary undertakes to determine legislative intent, however, we should consider *175committee witness testimony only when required. Even in those rare circumstances when it is required, we should afford it only slight weight in ascertaining the intent of the Legislature. In this case, I do not believe that consideration of the testimony, regardless of the expertise or experience of those offering it, is necessary. Accordingly, I reach my conclusion that the order of nonhospitalization must be vacated here without reliance upon any legislative history concerning the enactment of the statute.
¶ 38. I am authorized to state that Chief Justice Reiber joins in this concurrence.